People v Smith (2017 NY Slip Op 00670)





People v Smith


2017 NY Slip Op 00670


Decided on February 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-04834
 (Ind. No. 82/14)

[*1]The People of the State of New York, respondent,
vCurtis W. Smith, appellant.


Carol Kahn, New York, NY, for appellant, and appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (Greller, J.), rendered May 14, 2015, convicting him of criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the five-year duration of the final order of protection issued at sentencing in favor of the complainant is unpreserved for appellate review because he did not raise any objection to the duration of the order of protection at sentencing, or move to amend the order of protection on this ground (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 315-318), and we decline to review it in the exercise of our interest of justice jurisdiction (see People v Maxineau, 78 AD3d 732, 732; People v Langhorne, 60 AD3d 867, 867; People v Dale, 43 AD3d 1075, 1076).
By pleading guilty, the defendant waived his claim that the evidence submitted to the grand jury was insufficient to support the indictment (see People v Kennington, 283 AD2d 658, 658; People v Caleca, 273 AD2d 476, 476).
The defendant's remaining contentions raised in his pro se supplemental brief are without merit.
RIVERA, J.P., SGROI, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court